DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 11/23/2021 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, at line 14, inserted “discrete” after the word “first”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Wanlass (US 6,239,354 B1) is the closest prior art that describes a monolithically interconnected photovoltaic module that includes electrically connected cells (Abstract). As shown in FIGS. 1 and 2 of Wanlass, the interconnections between the solar cells and/or contacts in the module collectively are very different from what is recited in claim 1, 19 or 20 of the present application.  
Instead, according to Wanlass, the cells 20, as well as the cell isolation diodes 15 disposed between the cell junction and the substrate 50, are grown on the substrate 50 by epitaxial growth (see 3:15-17 and 32-33; 4:18). Adjacent cells 20 then are separated from one another by vertical trenches 17.  However, Wanlass does not show the bottom contact of the first solar cell is connected in a series electrical circuit with the top contact of the third solar subcell of the second discrete solar cell so that the electrical interconnection of the first and second discrete solar cells forms the solar cell assembly with said terminals of first polarity and second polarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721